Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Honeywell Contacts: U.S. Media Investor Relations Robert C. Ferris Elena Doom (973) 455-3388 (973) 455-2222 rob.ferris@honeywell.com elena.doom@honeywell.com Europe Media Sperian Contact : Ilse Schouteden Christophe Mathy + 32 47 620 9019 + 33 (0)1 49 90 79 72 ilse.schouteden@honeywell.com cmathy@sperian.com HONEYWELL TO OFFER TO ACQUIRE SPERIAN PROTECTION IN $1.4 BILLION TRANSACTION; COMBINATION WITH HONEYWELL SAFETY PRODUCTS TO CREATE $1.8 BILLION GLOBAL PERSONAL PROTECTION EQUIPMENT (PPE) BUSINESS Honeywell to make 117 per share all-cash tender offer for Sperian Protection shares representing a 93% premium on the spot price as of March 30 th (last unaffected share price before Cinvens offer) and a 67% premium over the price previously offered by Cinven Sperians Board of Directors unanimously approves the tender offer agreement and intends to recommend Honeywells offer upon receipt of a fairness opinion Essilor and Mrs. Dalloz, Sperian Protections two largest shareholders representing 28% of the share capital, have agreed to sell their shares to Honeywell, subject to regulatory approvals Combination with Honeywells Life Safety division will establish a leading global provider of personal protection equipment with a full range of safety products in attractive, high-growth PPE industry Transaction is expected to be dilutive to Honeywell by four cents per share in 2010 and accretive in 2011; No change to Honeywells 2010 EPS guidance MORRIS TOWNSHIP, N.J. and PARIS, FRANCE, May 19, 2010  Honeywell (NYSE: HON) and Sperian Protection (Euronext: SPR) today announced Honeywells intent to acquire through a binding sale agreement with Essilor and Mrs. Ginette Dalloz and through the launch of an all-cash tender offer all outstanding shares of Sperian Protection with an aggregate transaction value of approximately USD $1.4 billion, including the assumption of net debt. Sperian Protection is a leader in personal protection equipment (PPE) design and manufacturing and will be combined within Honeywells Automation and Control Solutions Life Safety business. -MORE- Honeywell to Acquire Sperian - 2 In combination with Sperian, Honeywell anticipates that its Safety Products business will benefit from significant synergies, expanded access to global distribution channels, and a strong retail presence. The combined business will offer a full range of complementary head to toe products for those who work in environments where safety is paramount, including the general industrial, construction, fire service, and electrical safety segments. Sperian Protections Board of Directors has unanimously approved the tender offer agreement and intends to recommend Honeywells offer upon receipt of a fairness opinion, said Henri-Dominique Petit, Chairman of the Board of Directors of Sperian Protection. Im pleased about the outcome of this process and believe with the Board that the transaction is in the best interests of Sperian, its employees, customers and shareholders, subject to conclusion of fairness opinion from an independent expert. Brice de La Morandière, Sperian CEO, added, We are very pleased to join together with Honeywell, an outstanding partner we know well and who shares our commitment to customers. Through their talent and dedication, Sperian employees have built a reference leader in the industry. Im confident that, together with Honeywell, we will provide unmatched protection solutions in the marketplace and thus drive significant growth for our business and our people. Sperian is an ideal fit to add to Honeywells great position in the growing PPE industry, said Roger Fradin, President and CEO of Honeywell Automation and Control Solutions. It has one of the most recognizable brand portfolios in the industry and a top-tier global customer base, and we have a great deal of respect for the Sperian leadership team and business. The company has built an impressive track record of long-term growth while continuing to invest in its future through R&D and global acquisitions. Like Honeywell, Sperian develops differentiated new products that customers demand. Combined with our Norcross acquisition in 2008, we are building a global leader in the fast-growing PPE industry, with worldwide distribution capabilities to deliver the highest quality products in both developed and emerging regions. This represents a terrific opportunity to once again derive value from our stellar acquisition integration process. The filing of Honeywells offer to the French Autorités des Marchés Financiers is not subject to any condition precedent and will occur at the latest before the opening of the market on Friday, May 21, 2010. The opening of the offer is subject to approval of the -MORE- Honeywell to Acquire Sperian - 3 French Ministère de lEconomie, de lIndustrie et de lEmploi on foreign investments and final recommendation of Sperians Board of Directors upon receipt of a fairness opinion. Essilor (holding 15.0% of the capital) and Mrs. Ginette Dalloz (holding directly and indirectly 13.2% of the capital) have entered into a binding agreement for the sale of their Sperian Protection shares to Honeywell, at the same price of 117 per share. This sale is subject to EU and U.S. anti-trust clearance and to the approval of the Ministère de lÉconomie, de lIndustrie et de lEmploi on foreign investments. This sale will be completed immediately upon the satisfaction of these conditions precedent. The completion of the offer would be subject to the successful tender of shares by Sperian shareholders representing no less than 57% of the diluted number of shares (including Essilor and Mrs. Dalloz stakes) as well as EU and U.S. anti-trust clearance. Pending regulatory approvals, Honeywell expects the transaction to close in the third quarter of 2010. With nearly 50 years of experience in the research, design, and manufacture of safety technologies, Sperians expertise is focused on head protection (eye and face, hearing, respiratory), body protection (clothing, gloves, safety footwear), and fall protection. Sperian brands include Howard Leight, Miller, and UVEX (only in the Americas). In 2008, Honeywell acquired Norcross Safety Products L.L.C., a leader in PPE within several major industry segments including Air Purifying Respirators (APRs), footwear, headgear, firefighter turnout gear, high voltage sleeves and gloves, and arc flash protection.
